On consideration of the “Request for Writ of Habeas Corpus” construed by the Court as a Petition for Appropriate Relief, and of respondent’s Answer and Response to Order to Show Cause, it appearing that a charge alleging premeditated murder, a violation of Article 118, Uniform Code of Military Justice, has been referred to trial by general court-martial, it is, by the Court, this 9th day of February 1972,
ORDERED:
That said Petition be, and the same is hereby, denied, without prejudice to the right of petitioner to raise the issue here presented at the trial. See Article 39(a), Uniform Code, supra; Gale v United States, 17 USCMA 40, 37 CMR 304 (1967).